Opinion issued September 30, 2014.




                                     In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-14-00407-CV
                          ———————————
       IN RE ROBINSON HELICOPTER COMPANY, INC., Relator



           Original Proceeding on Petition for Writ of Mandamus




                        MEMORANDUM OPINION

     Relator, Robinson Helicopter Company, Inc., has filed a petition for writ of

mandamus contending that respondent, the Honorable Michael Gomez, abused his
discretion in compelling production of information relating to Robinson’s current

net worth.1

      We deny the petition for writ of mandamus. This Court’s order, issued on

July 3, 2014, staying the trial court’s March 24, 2014 order in cause number 2013-

29873 is vacated.



                                    PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.




1
      The underlying case is Paula Yeager, Individually, as Heir at Law and as Representative
      of the Estate of Christopher Yeager, Cause No. 2013-29873, in the 129th District Court
      of Harris County, the Honorable Michael Gomez presiding.


                                             2